—In a proceeding pursuant to CPLR article 78 to compel the respondent Commissioner of the New York State Department of Correctional Services to credit the petitioner with certain jail time, the petitioner appeals from a judgment of the Supreme Court, Westchester County (West, J.), entered September 14, 1990, which dismissed the proceeding.
*693Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.